        Case 2:19-cv-00158-MKB-JMW Document 40 Filed 09/01/21 Page 1 of 1 PageID #: 132
                                              law offices of
                                    Vincent S. Wong
   Please Respond To:                           Attorneys at Law
 39 East Broadway, Suite 306                                                                  Phone: 212.349.6099
  New York, NY 10002                                                                           Phone: 212.349.6999
 6008 8th Avenue, 2nd Floor                                                                     Fax: 212.349.6599
  Brooklyn, NY 11220                                                                                     ⧫⧫⧫
 1707 86th Street                                                                               vswlaw@gmail.com
  Brooklyn, NY 11214                                                                              www.vswlaw.com
                                                            September 1, 2021

       (VIA ECF)
       Magistrate Judge James M. Wicks
       United States District Court
       Eastern District of New York
       100 Federal Plaza, Courtroom 1020
       Central Islip, New York 11722
       Chambers: (631) 712-5620
       Fax: (631) 712-5627

                        Re:     Chambers v. County of Nassau, et al.
                                Docket No. 19-CV-00158
                                Request to Extend Discovery

       Dear Magistrate Judge James M. Wicks:

               Our office represents Plaintiff Kristofer Chambers in above referenced matter. We write
       with the consent of Defendant’s counsel Jennean R. Rogers to request an extension of the
       discovery deadline to October 29, 2021. The parties are in the process of completing paper
       discovery and depositions. Due to the large number of parties involved in the action, including at
       least four police officers requiring deposition, the parties are requesting an extension of the
       discovery deadline.

               With an extension of the deadline, the parties will be able to complete all discovery and the
       depositions. Completing discovery and scheduling depositions will take some additional time due to
       the scheduling conflicts arising out of the officers’ respective responsibilities and delays caused by
       the pandemic. The parties write in advance of the September 13, 2021 discovery deadline to advise
       the Court of the anticipated delay in completing all discovery. Accordingly, with an extension the
       parties will be able to timely complete all discovery and depose the parties. The next pre-trial
       conference is currently scheduled for November 9, 2021. The parties previously made one request
       for an extension of time and such request was granted.

              We thank Your Honor for the attention to this matter, and should any questions arise, please
       contact our office at (212) 349-6099.

                                                            Very truly yours,

                                                             /s/ Eugene Kroner

                                                            Eugene Kroner, Esq.

       CC: Jennean R. Rogers, Esq. via ECF
